Order entered August 31, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00717-CV

       STEVE HUFFMAN AND PRESTON THOMPSON, Appellants

                                         V.

                   LONESTAR TRANSFER, LLC, Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-19-0074

                                     ORDER

      Before the Court is appellants’ August 27, 2020 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than September 22, 2020.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE